DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference character 128 in figure 1 which is not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 8-10, & 12-14 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 2 & 12 recite "the first opening and/or the second opening comprises a port". This is held as improper under 112(d) because the nomenclature of "port" conveys exclude that "opening" allows? 

Claims 3 & 13 recite "the first opening and/or the second opening is formed in a nozzle". This is held as being improper as similarly discussed for claims 2 & 12 above. This is merely a name change. If "nozzle" implies some structure not conveyed by "opening", it is neither recited in the claims nor described in the specification.

Claim 8 is held as indefinite because it is unclear if the "…that is substantially constant…" applies to all of the features in claim 8 or just the final "cross sectional area" feature. Claims 9 & 10 depend from claim 8.

Claim 14 recites "the first fluidic path is directed toward the face and the second fluidic path is directed toward the gauge". However parent claim 11 already requires "a first fluidic path comprising a first opening [that is located] within the portion of the face" and "a second fluidic path comprising a second opening [that is located] within a portion of the gauge".
The limitations of claim 14 do not appear to provide any additional limitation to parent claim 11, which already requires the openings in the same surfaces recited in claim 14. In other words, what does claim 14 exclude that is allowed by claim 11? Even if the "fluidic paths" were circuitous and did not directly point to the respective face or gauge, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14, 16, 19, 20, & 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0043087 (Torres). The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Torres discloses a drill bit (figs 2A-5F) comprising:
a body ("bit body 214" - ¶ 40 & fig 2C; "fluid guide 250" may be integral to the bit body: ¶ 50) comprising
a gauge for engaging a side of a well bore (outer diameter of the body, as is well understood; "gage inserts 220" - ¶ 43 - and "gage inserts 254" - ¶ 51) and a face for engaging a bottom of the well bore ("bit face 215" - ¶ 41);
a plurality of channels formed in the body (conventional "junk slots 266" - fig 2B - and "flow areas 264" and "364" - ¶ 56. As assembled, these together form continuous channels as is clearly shown in fig 2A, for example), wherein the plurality of channels extend radially along a portion of the face (figs 2A & 3A) and extend longitudinally along a portion of the gauge (figs 2B & 3B);
(clearly shown in fig 2C with "inlet 230" & "plenum 226");
a second opening located in at least one of the plurality of channels within the portion of the gauge (256 and/or 256a - fig 2A), wherein the second opening is in fluidic communication with the central pathway through a second bypath ("The at least one nozzle 256 may be in fluid communication with the plenum disposed in the drill bit 209, such as through flow passages 253" - ¶ 45 & fig 2C);
a first opening located in at least one of the plurality of channels within the portion of the face (via 229, fig 2C; unnumbered but clearly shown in fig 2D; 322 / 328 in fig 3A; etc for the other figures), wherein the first opening is in fluidic communication with the central pathway through a first bypath ("The nozzles 222 may have internal fluid passages 229 in fluid communication with a fluid cavity or plenum 226" - ¶ 45); and 
a plurality of blades formed between the plurality of channels ("blades 216" and "fluid guide blade 252" together; they may be continuous as shown in fig 2A & 2C, and the "fluid guide" may be integral with the body, as cited above), wherein each of the plurality of blades comprise an edge (rotationally leading edge; not individually numbered) on which is mounted a plurality of cutters arranged for shearing the bottom of the well bore ("cutting elements 218" - fig 2A & ¶ 43. "[T]he fluid guide 250 may be fitted with cutters" - ¶ 51).

Independent claim 11: Torres discloses a system for drilling a well bore, the system comprising:
a drill bit (figs 2A-5F) comprising:
("bit body 214" - ¶ 40 & fig 2C; "fluid guide 250" may be integral to the bit body: ¶ 50) comprising a face for engaging a bottom of the well bore being drilled ("bit face 215" - ¶ 41) and a gauge for engaging a side of the well bore being drilled (outer diameter of the body, as is well understood; "gage inserts 220" - ¶ 43 - and "gage inserts 254" - ¶ 51);
a plurality of channels formed in the body (conventional "junk slots 266" - fig 2B - and "flow areas 264" and "364" - ¶ 56. As assembled, these together form continuous channels as is clearly shown in fig 2A, for example), wherein the plurality of channels extend radially along a portion the face (figs 2A & 3A) and extend longitudinally along a portion of the gauge (figs 2B & 3B);
a central pathway formed through the body (clearly shown in fig 2C with "inlet 230" & "plenum 226") for providing a fluid to the plurality of channels a first fluidic path ("The nozzles 222 may have internal fluid passages 229 in fluid communication with a fluid cavity or plenum 226" - ¶ 45) comprising a first opening ("nozzles 222") and a first pathway ("fluid passages 229"), wherein the first opening is located in at least one of the plurality of channels within the portion of the face (unnumbered but clearly shown in fig 2D; 322 / 328 in fig 3A; etc for the other figures), and wherein the first fluidic path is in fluidic communication with the central pathway (fig 2C);
a second fluidic path ("The at least one nozzle 256 may be in fluid communication with the plenum disposed in the drill bit 209, such as through flow passages 253" - ¶ 45 & fig 2C) comprising a second opening (256) and a second pathway (253), wherein the second opening is located in at least one of the plurality of (fig 2A), and wherein the second fluidic path is in fluidic communication with the central pathway (fig 2C); and
a fluid source configured to provide the fluid to the first fluidic path and the second fluidic path through the central pathway (inherently necessary for the drilling fluid circulation discussed throughout the specification).

Independent claim 19: Torres discloses a method for drilling a well bore through a subterranean formation, the method comprising:
rotating a drill bit (as cited for claims 1 & 11 above; rotation of the drag bit is well understood; ¶ 4) in the well bore, wherein the drill bit comprises:
a body comprising a face for engaging a bottom of the well bore being drilled and a gauge for engaging a side of the well bore being drilled (as cited for claims 1 & 11 above);
a plurality of channels formed in the body (as cited for claims 1 & 11 above), wherein the plurality of channels extends radially along a portion the face and extend longitudinally along a portion of the gauge (as cited for claims 1 & 11 above);
a plurality of blades formed between the plurality of channels (as cited for claims 1 & 11 above), wherein each of the plurality of blades having a leading edge (as cited for claim 1 above) on which is mounted a plurality of PDC cutters ("cutting elements 218" may be "PDC inserts" - ¶ 43);
a central pathway formed through the body for providing a fluid to the plurality of channels a first fluidic path comprising a first opening and a first pathway , wherein the first opening is located in at least one of the plurality of channels within the portion of the (as cited for claims 1 & 11 above); and
a second fluidic path comprising a second opening and a second pathway, wherein the second opening is located in at least one of the plurality of channels within the portion of the gauge, and wherein the second fluidic path is in fluidic communication with the central pathway(as cited for claims 1 & 11 above);
engaging the well bore with the plurality of PDC cutters to form rock cuttings (¶ 42), wherein the rock cuttings fall into the plurality of channels ("The junk slots 266 may allow, for example, drilling fluid, drill cuttings, and/or other debris to flow upwardly from the bit face 215 toward the second end 282 of the bit body 214" - ¶ 42); and 
pumping the fluid to the first fluidic path and the second fluidic path through the central pathway (as cited for claims 1 & 11 above).

Dependent claims 2-4, 6-10, 12-14, 16, 20, & 22: Torres further discloses
Claims 2 & 12: the first opening and/or the second opening comprises a port (As discussed in the 112(d) rejection above, this is simply a difference in nomenclature. The openings in the bit body can be called a "port" as they allow fluid through).

Claims 3 & 13: the first opening and/or the second opening is formed in a nozzle (As discussed in the 112(d) rejection above, this is simply a difference in nomenclature. The openings in the bit body can be called a "nozzle" as they allow fluid through. Further, Torres uses the nomenclature of "nozzle" - ¶s 20 & 21).

Claims 4 & 14: the first bypath is directed toward the face of the bit (fig 2C) and the second bypath is directed away from the face of the bit / the second fluidic path is directed toward the gauge (ibid).

Claim 6: The drill bit of claim 1, wherein the second bypath has a longitudinal axis (253, but also the unshown portion of 253 which extends to the nozzle. The nozzle bypath has a different angle than 253 shown by 370: ¶ 57 & fig 3B) and the at least one of the plurality of channels within the portion of the gauge comprises a bottom wall having a longitudinal axis (parallel with 383 - fig 3B), and wherein an angle of intersection between the longitudinal axis of the second bypath and the longitudinal axis of the bottom wall at the second opening is less than 90 degrees (α - fig 3B & ¶ 57).

Claim 7: The drill bit of claim 1, wherein the first opening and the second opening are located in the same channel (shown by "nozzle 222" and "nozzle 256" in fig 2A; shown by "flow stream 370" in fig 3A).

Claim 8: The drill bit of claim 1, wherein each channel of the plurality the channels comprises a width (inherent; figs 2A-4), a depth (ibid), a combination of the width and the depth (ibid), or a cross sectional area that is substantially constant within at least a portion of each of the plurality of channels (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Claim 9: The drill bit of claim 8, wherein the width and the depth of each of the plurality of channels remains substantially constant within the portion of each of the plurality of channels (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Claim 10: The drill bit of claim 8, wherein the cross sectional area of each of the plurality of channels remains substantially constant within the portion of each of the plurality of channels (The channels are clearly shown as substantially constant, especially within the portion on "bit body 214" - fig 2A. Further, the blades on the fluid guide may be "symmetrically shaped and may be equidistantly disposed apart from each other" - ¶ 49).

Claims 16 & 22: the fluid comprises drilling mud (conventional drilling fluid: ¶s 6 & 7).

Claim 20: The method of claim 19, wherein the first fluidic path is directed toward the direction of drilling (face nozzles face towards the borehole bottom) and the second fluidic path is directed opposite the direction of drilling (shown by 370, fig 3B; the examiner notes that the positioning of the "second fluidic path 332" is shown similarly angled in the present case - fig 3 - and it appears to be the interaction of the flow with the wellbore annulus that directs is truly "opposite" the drilling direction. The same is true of Torres).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 2,634,101 (Sloan).
Claim 5: Torres discloses all the limitations of the parent claim and further discloses the second bypath ("The at least one nozzle 256 may be in fluid communication with the plenum disposed in the drill bit 209, such as through flow passages 253" - ¶ 45 & fig 2C) is fluidically connected to the central pathway at a first junction (fig 2C), the central pathway has a longitudinal axis (ibid), and the second bypath has a longitudinal axis (ibid). Torres does not expressly teach the angle of intersection at this junction is less than 90 degrees.
However Sloan teaches a drill bit that uses upwardly facing nozzles (8, fig 1) that are a fluid bypath from the central, longitudinal pathway (not individually numbered but clearly shown in fig 1) where the bypath intersects the central pathway at an angle that is less than 90 degrees (clearly shown in fig 1).
(fig 3B) so as to aid in the upward removal of cuttings and cleaning around the bit (¶ 2). This is commensurate with the function of Sloan (col 1:37-52). The difference is that Torres teaches the initial fluid bypath is at approximately 90 degrees to the central bore (fig 2C) and Sloan teaches less than 90 degrees (fig 1). This is therefore evidently a routine design choice and art recognized equivalents and obvious to try with a reasonable expectation of success.


Claims 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 2010/0147594 (Ben Lamin).
Claims 15 & 21: Torres discloses all the limitations of the parent claims, but does not expressly teach the ratio of fluid flows between the nozzles in the face compared to the reverse / upwardly facing nozzles, thus forcing the reader to look elsewhere for a more detailed description. Ben Lamin discloses a drill bit with reverse facing nozzles (title) that aid in the removal of cuttings (¶ 17) where the volume of fluid flow through the reverse nozzles is, at max, 25% of the total fluid, leaving 75% to conventionally flow through the nozzles in the face of the bit (¶ 17). This meets the claimed limitation of the "ratio of the first [face] volume to the second [reverse] volume is greater than 1".
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the ratio taught by Ben Lamin in the drill bit taught by Torres. As mentioned (¶ 17) and (B) only a relative small portion of the drilling fluid need be diverted to enhance drilling performance (ibid). 


Claims 17 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 4,463,220 (Gonzalez).
Claims 17 & 23: Torres discloses all the limitations of the parent claims, but does not expressly disclose that the drilling fluid is a compressible pneumatic fluid. Rather Torres teaches conventional drilling mud (¶s 6 & 7. However Gonzalez teaches that air is a known variation of drilling mud (col 3:26-31 & col 5:23-27).
Therefore it would have been obvious to one of ordinary skill in the art to use compressible pneumatic fluid (air) as taught by Gonzalez as the drilling fluid taught by Torres. These are known and therefore obvious variations of each other, with respective benefits and disadvantages well known to the ordinary artisan. Gonzalez teaches that it is within the ordinary skill of the artisan to work with both fluids (col 5:23-27).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0043087 (Torres) in view of US 5,904,213 (Caraway).
Claim 18: Torres discloses all the limitations of the parent claim, and further discloses a plurality of blades formed between the plurality of channels ("blades 216" and "fluid guide blade 252" together; they may be continuous as shown in fig 2A & 2C, and the "fluid guide" may be integral with the body, as cited above), wherein each of the plurality of blades having a leading edge on which is mounted a plurality of PDC cutters ("cutting elements 218" may be "PDC inserts" - ¶ 43). Torres does not expressly disclose a plurality of trailing inserts on the blades
However Caraway discloses a rotary drag bit with a first fluidic path comprising a first opening and first pathway ("nozzle 24" and the commensurate passage to it - fig 2) in a channel on the face of the bit ("channels 14"), the channel being formed by blades ("channels 14 between the blades 12"), the first fluidic path being in fluidic communication with a central pathway through the bit (not expressly shown but exceedingly well understood as well as inherently necessary to provide fluid to 24) and a second fluidic path comprising a second opening ("shaped opening 26" - fig 2 - and/or "outlet 30" - fig 1) and second pathway ("enclosed passage 28") in a channel ("subsidiary channels 32") on the gauge of the bit ("gauge region 20") the second fluidic path being in fluidic communication with the central pathway ("Flow from both the inner nozzles 24 and the outer nozzles flows to the annulus through the openings 26 and passages 28 through the bit body"), the blades having a leading edge with PDC cutters ("cutting structures 16" may be "a preform compact having a polycrystalline diamond front cutting table bonded to a tungsten carbide substrate" - col 9:25-27) and at least some of the PDC cutters having a plurality of inserts trailing them on the blade between the leading edge and trailing edge of the blade ("back-up cutters 18" - col 9:35-41).
(col 9:50-55). Alternatively they can be slightly offset and provide a smoother wellbore by cutting the kerfs between the primary cutters (col 9:56-61).
The examiner also respectfully notes that Caraway anticipates parent claim 11 in a manner that should be clear from the above interpretation of Caraway. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676